             Case 2:17-cv-01453-JCC Document 102 Filed 03/22/21 Page 1 of 1




                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    In the Matter of the Application of               CASE NO. C17-1453-JCC
      LUFTHANSA TECHNIK AG, Petitioner, for an
10
      Order Pursuant to 28 U.S.C. 1782 to Take          MINUTE ORDER
11    Discovery, Pursuant to the Federal Rules of Civil
      Procedure, of Respondent Panasonic Avionics
12    Corporation for Use in Foreign Proceedings

13

14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Benjamin M. Daniels’ motion to withdraw as
18   counsel for intervenor, Astronics Advanced Electronics Systems Corp. (Dkt. No. 101). The
19   motion is DENIED. Based on the circumstances described in Mr. Daniel’s motion, he must file a
20   Notice of Withdrawal consistent with Local Rule 83.2(b)(3).
21          DATED this 22nd day of March 2021.
22                                                       William M. McCool
                                                         Clerk of Court
23

24                                                       s/Paula McNabb
                                                         Deputy Clerk
25

26


     MINUTE ORDER
     C17-1453-JCC
     PAGE - 1
